79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John PRICE, Jr., Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS, Officers;  Medical Department;Officers of Greensville Correctional Center,Defendants-Appellees.
No. 95-7698.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1996.Decided March 19, 1996.

John Price, Jr., Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before MURNAGHAN, HAMILTON and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Price v. Department of Corrections, Nos.  CA-92-1560-AM;  CA-93-13-AM;  CA-93-14-AM;  CA-93-15-AM;  CA-93-16-AM (E.D.Va. Mar. 28, 1994).   We modify the district court's order to one of dismissal because the unexecuted affidavits on which the district court relied were insufficient to support any findings.   See Fed.R.Civ.P. 56 (required form of affidavits).   Further, the record does not support the district court's statement that Appellant was given the notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED